PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Ströse et al.
Application No. 16/761,333
Filed: 4 May 2020
For: Suction Device for Crankcase Ventilation

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 14, 2022 and supplementals filed on June 29, 2022 and July 6, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed November 17, 2021. The issue fee was timely paid on December 22, 2021.  Accordingly, the application became abandoned onDecember 23, 2021.  A Notice of Abandonment was mailed on January 3, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a submission of executed Substitute Statements in lieu of an Oath or Declaration from Applicant Bayerische Motoren Werke Aktiengesellschaft for Inventor Jörg Ströse, (2) the petition fee of $1050.00, and (3) a proper or an adequate statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET